DETAILED ACTION

Claims 1-17 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/17/2020 and 05/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to the field of communications technologies, and in particular, to a polar code encoding and decoding method and apparatus.
The claimed invention as set forth in claim 1 recites features such as:
A method for polar code encoding comprising: 

performing polarization encoding on the to-be-encoded information based on the to-be-encoded information and the information bit set.

It is noted that all the prior art listed is owned by the same Assignee/Applicant as the current application.
The prior arts of record, namely Shen et al. (US-20160254876), which is the US Patent of the D1 reference in the Written Opinion of PCT/CN2018/085457, teach a polar code encoding method which utilizing a common information bit set to represent each of m polar code blocks, the polar codes in each polar code block having the same code length and different code rates, and m being greater than or equal to 2; according to the common information bit set corresponding to the polar code block, acquiring an information bit set corresponding to each polar code in the polar code block; and according to the information bit set corresponding to each polar code in the polar code block, conducting polar code encoding on information to be encoded, thus reducing 
The prior arts of record, namely Zhang et al. (US-20200059934), teach [d]etermine an initial construction sequence (with a length of N) Q1N of polar codes, where the construction sequence is a sequence of polar-code polarized channels sorted based on relative reliability under a mother code length. The sequence may be obtained in a manner of table lookup. (¶ [0241]).
The prior arts of record, namely Chen et al. (US-20190199474), teach As shown in FIG. 5, before coding, a transport block size index ITBS is first determined based on a modulation and coding scheme (MCS). A target code length L (namely, a code length obtained after rate matching) corresponding to an information bit sequence is determined based on a value of a resource quantity required for the information bit sequence that needs to be sent. Then, a mother code length N corresponding to the information bit sequence is determined based on the target code length L corresponding to the information bit sequence. A transport block size TBS corresponding to the information bit sequence may be obtained based on the mother code length N and ITBS by querying a TBS table, and further, polar code coding may be performed on the information bit sequence based on the TBS. If there has been a construction sequence list, a construction sequence may also be obtained by directly querying the construction sequence list, and further polar code coding is directly performed on the information bit sequence based on the construction sequence. If there has been a construction work point table (which may be combined into the TBS table), a construction work point may be obtained by querying the construction work point table, a construction sequence is 
The prior arts of record, namely Zhang et al. (US-20190123853), teach a rate matching method for a polar code is provided, including: obtaining an information bit sequence and a target code length M of a polar code; and when the target code length M meets a preset condition, using a polar code with a first mother code length N1 to encode the information bit sequence, to output a first encoded bit sequence, where N1 is less than or equal to M, and N1 is an integer power of 2, and repeating at least some bits in the first encoded bit sequence, to obtain a first target polar code with a length M; or when the target code length M does not meet the preset condition, using a polar code with a second mother code length N2 to encode the information bit sequence, to output a second encoded bit sequence, where N2 is greater than or equal to M, and N2 is an integer power of 2, and shortening or puncturing the second encoded bit sequence, to obtain a second target polar code with a length M. (¶ [0013]).
 
The prior arts of record, however, fail to teach, singly or in combination, the polar code construction sequence table stores a mapping relationship between an encoding parameter and a construction sequence corresponding to the encoding parameter, wherein the construction sequence is a sequence representing an order of reliability of polarized channels, and the encoding parameter comprises at least one of an aggregation level, the target code length, and a mother code length, or the encoding parameter is a maximum mother code length; and performing polarization encoding on the to-be-encoded information based on the to-be-encoded information and the information bit set. As such, modification of the prior art of record to include the claimed polar code construction sequence table stores a mapping relationship between an encoding parameter and a construction sequence corresponding to the encoding parameter, wherein the construction sequence is a sequence representing an order of reliability of polarized channels, and the encoding parameter comprises at least one of an aggregation level, the target code length, and a mother code length, or the encoding parameter is a maximum mother code length; and performing polarization encoding on the to-be-encoded information based on the to-be-encoded information and the information bit set can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the polar code construction sequence table stores a mapping relationship between an encoding parameter and a construction sequence corresponding to the encoding parameter, wherein the construction sequence is a sequence representing an order of reliability of polarized channels, and the encoding parameter comprises at least one of an aggregation level, the target code length, and a mother code length, or the encoding parameter is a maximum mother code length; and performing polarization encoding on the to-be-encoded information based on the to-be-encoded information and the information bit set set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the polar code construction sequence table stores a mapping relationship between an encoding parameter and a construction sequence corresponding to the encoding parameter, wherein the construction sequence is a sequence representing an order of reliability of polarized channels, and the encoding parameter comprises at least one of an aggregation level, the target code length, and a mother code length, or the encoding parameter is a maximum mother code length; and performing polarization encoding on the to-be-encoded information based on the to-be-encoded information and the information bit set as set forth in claim 1. Independent claims 8 and 13 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-17 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-17. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Condo et al. (Efficient Bit-Channel Reliability Computation for Multi-Mode Polar Code Encoders and Decoders, May 16, 2017, IEEE, pp. 1-6) teaches [p]olar codes are a family of capacity-achieving error-correcting codes, and they have been selected as part of the next generation wireless communication standard. Each polar code bit-channel is assigned a reliability value, used to determine which bits transmit information and which parity. Relative reliabilities need to be known by both .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        03/13/2021